DOYLE, Judge,
dissenting.
Respectfully, I dissent.
Section 23 of the Medical Practice Act of 1985, Act of December 20, 1985, P.L. 457 (Act), 63 P.S. § 422.23, provides:
(a) General Rule. — The educational qualifications for acceptance as a matriculant in a medical college or other medical training facility incorporated within this Commonwealth and the curricula and training to be offered by such medical colleges or other medical training facility shall meet the requirements set by the board and any accrediting body 'which may be recognized by the board.
(b) Duties of the board. — It shall be the duty of the board, in its discretion, periodically to ascertain the character of the instruction and the facilities possessed by each of the medical colleges and other medical training facilities offering or desiring to offer medical training in accordance with the requirements of this act. It shall further be the duty of the board, by inspection and/or otherwise, to ascertain the facilities and qualifications of medical colleges and other medical training facilities outside this Commonwealth, *488whose graduates or trainees desire to obtain licensure, graduate medical training or certification in this Commonwealth, provided further that the board shall have the authority to refuse to license graduates of any such medical institutions, colleges or hospitals which in its judgment do not meet similar standards for medical training and facilities as are required of medical institutions in this Commonwealth. In enforcing this provision, the board shall give due notice to any medical institution, college or hospital upon which it has rendered a decision that its training and facilities do not meet the standards required by the board.
(c) Refusal of recognition. — In the event that the board determines that a medical training facility has failed to provide adequate facilities, curricula or training, the board shall not recognize the education or degrees obtained from the medical training facility during the period of inadequacy. (Emphasis added in part.)
In my view Section 23(a) sets up two requirements for the educational qualifications of McKeesport Hospital (Hospital). First, it must meet whatever requirements the State Board of Medicine (Board) chooses to impose, and second, it must also meet the accreditation requirements of any accrediting body the Board, in its discretion, chooses to recognize.1 The fact, however, that the Board has exercised its discretion and imposed an accreditation requirement, does not mean that the Board has the authority to review the accreditation decisions of a private accrediting body on a case by case basis. The Board’s review occurs when it selects an accrediting body, fully aware of the criteria which that body will employ in making its decisions.
The majority states that, “[a] plain reading of the statute indicates that the final authority with respect to accreditation rests with the Board and not with a private accrediting body.” I agree that the Board does have final authority on whether to *489employ an accrediting body and if so, which one. I do not agree however, that the Act, in any way, authorizes the Board to get into the merits of individual accrediting decisions of that separate independent body. Nowhere does the Act say this, and in determining a question of subject matter jurisdiction the majority’s reliance upon the rules promulgated by the Board itself is inappropriate. The Board is a creature of statute and has only those powers given it by the legislature. Department of Environmental Resources v. Butler County Mushroom Farm, 499 Pa. 509, 454 A.2d 1 (1982). Thus, if it has the power to grant a hearing in a case such as this one, that pcwer can come only from its enabling legislation, not from any rules it may have promulgated in order to enhance its working relationship with an accrediting body.2
With regard to the issue of whether Hospital should have lost its accreditation, I note that it has already been granted review on that issue by the Residency Review Committee, the Board of Appeals and A.C.G.M.E. itself. While the nature of that review may not be of the level desired by Hospital, since it was not a full due process hearing,3 I can find no authority *490in the Act or elsewhere which would mandate the level of review Hospital seeks. Specifically, Section 9(a) of the Act, 63 P.S. § 422.9(a), grants the right to a hearing where an action has been taken by the Board. Here, the Board has taken no action. The only action has been the withdrawal of accreditation, and this by a private body. Further, Section 702 of the Administrative Agency Law, 2 Pa.C.S. § 702, provides for an appeal only where one has been aggrieved “by an adjudication of a Commonwealth agency.” A.C.G.M.E. is certainly not an executive, government or independent agency, see Section 101 of the Administrative Agency Law, 2 Pa.C.S. § 101, inasmuch as it is a private body. Thus, no right to a hearing has been established.
There is, of course, one instance where a hospital would be entitled to a Board hearing, although it would be severely narrow: if there were a dispute as to whether a hospital had, in fact, lost its accreditation (as distinguished from whether it should have lost it) the Board would be required to grant a hearing on that issue because whether continuing accreditation exists is a criterion which must be known in order for the Board to determine whether, under Section 23(a), the facility remains qualified. Here, however, there is no dispute over this fact, and so, in my view, no hearing is needed.
For these reasons, I would affirm the order of the Board.

. In contrast, to a “hospital” or a “medical training facility,” which by definition do not mandate accreditation, “graduate medical training” does mandate accreditation. See Section 2 of the Act, 63 P.S. § 422.2. See also, note 2, infra.


. Additionally, as a practical matter, I believe it is enlightening to consider why accrediting bodies are employed. The Board is concerned not only with licensure of physicians who are educated in the Commonwealth, but those who are educated in other states and abroad. It, however, would be impractical and very costly for the taxpayers if Board members had to visit, continually, medical facilities all over the world in order to be certain that suitable standards exist for the education of the Commonwealth’s future doctors. Thus, it is statutorily empowered to employ accrediting bodies to assist it. See generally, Section 2 of the Act, 63 P.S. § 422.2, (defining "accredited medical colleges,” "unaccredited medical colleges,” and “graduate medical training”). Further, I note that the State Supreme Court has already judicially recognized the benefits of private accrediting bodies and upheld the determination of factual matters by them as being a permissible delegation of power. Appeal of Murphy, 482 Pa. 43, 393 A.2d 369 (1978), cert. denied, 440 U.S. 901, 99 S.Ct. 1204, 59 L.Ed.2d 449 (1979), (pertaining to law school accreditation by the American Bar Association).


. A.C.G.M.E.'s appeal hearing procedures pertinently provide:
Proceedings before an appeals panel are not of an adversary nature as typical in a court of law, but rather, provide an administrative mechanism for peer review of an accreditation decision about an *490educational program. The appeals panel shall not be bound by technical rules of evidence usually employed in legal proceedings.
The decision of the ACGME in this matter is final. There is no provision for further appeal.